People v Llaca (2020 NY Slip Op 07396)





People v Llaca


2020 NY Slip Op 07396


Decided on December 9, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2019-02331
 (Ind. No. 1559/93)

[*1]The People of the State of New York, respondent,
vJose Llaca, appellant; Norma Rosello, etc., nonparty.


Jose Llaca, Ossining, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Gregory P. Mitchel and Diana Villanueva of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Kings County (Guy J. Mangano, Jr., J.), entered December 17, 2018. The order denied the appellant's motion to recover interest on previously remitted bail.
ORDERED that the order is affirmed, without costs or disbursements.
CPL 540.30 provides that "[a]fter the forfeiture of . . . cash bail, . . . an application for remission of such forfeiture may be made" (CPL 540.30[1]), and "[t]he court may grant the application and remit the forfeiture or any part thereof, upon such terms as are just" (CPL 540.30[2]). Under the circumstances presented herein, we agree with the Supreme Court's denial of the application to recover interest on the cash bail which had been properly forfeited and then remitted upon the appellant's motion (see  CPL 540.10, 540.20, 540.30; Judiciary Law § 798).
MASTRO, J.P., ROMAN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court